Concurring Opinion by
Judge Blatt :
While I concur in the result reached by the majority in this case, I reiterate my position, which was previously expressed by Judge Rogers’ dissent in Driscoll v. Plymouth Township, 13 Pa. Commonwealth Ct. 404, 320 A.2d 444 (1974), that the merits of a zoning appeal should be considered by the court below in a proceeding to fix the amount of the bond which the court may in its discretion order an aggrieved citizen to post before he may further proceed with the appeal. Because the appellants did not attempt to introduce such evidence here, however, the issue need not be reached. Orleans v. The Melrose Park Improvement Association, 18 Pa. Commonwealth Ct. 185, 335 A.2d 851 (1975).